DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 07/08/2022.
Claims 4-5, 10-11, 16-17 and 19-20 have been canceled.
Claims 1-3, 6-9, 12-15, 18 and 21 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 6, on line 3, change “to report terminal device” into --- to report that the  terminal device is ---.
In claim 6, on line 4, change “to report terminal device” into --- to report that the  terminal device is ---.
In claim 6, on line 5, change “terminal device” into --- the terminal device ---.
In claim 12, on line 3, change “to report terminal device” into --- to report that the  terminal device is ---.
In claim 12, on line 4, change “to report terminal device” into --- to report that the  terminal device is ---.
In claim 12, on line 5, change “terminal device” into --- the terminal device ---.
In claim 21, on line 3, change “to report terminal device” into --- to report that the  terminal device is ---.
In claim 21, on line 4, change “to report terminal device” into --- to report that the  terminal device is ---.
In claim 21, on line 5, change “terminal device” into --- the  terminal device ---.

Allowable Subject Matter

Claims 1-3, 6-9, 12-15, 18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the combined techniques configured as --- determining to establish a connection between the mobility management node and a terminal device for which location reporting is required; and sending, to a base station, a request for establishing the connection in an INITIAL CONTEXT SETUP REQUEST message, wherein the request is configured to request the base station to report location information of the terminal device by including an information element (IE) for requesting location reporting, in which the IE is a Location Reporting Request Type IE that indicates a type of the requested location reporting --- as recited, particularly, in claims 1, 7, 13 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/          Primary Examiner, Art Unit 2643                                                                                                                                                                                              8/13/2022